ACCEPTED
                                                                                           01-14-1004-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    2/16/2015 11:47:24 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                   No. 01-14-01004-CV !

Kevin Leroy Campbell,! !      !      !             §!    IN THE FIRST   FILED IN
Appellant,! !    !      !     !      !             §!              1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
!     !     !    !      !     !      !             §!     
                                                                   2/17/2015 2:16:00 PM
v.!   !     !    !      !     !      !             §!    COURT OF APPEALS  
                                                                   CHRISTOPHER A. PRINE
!     !     !    !      !     !      !             §!                      Clerk
M. Brandon Maggiore, Guardian Ad Litem,!           §!     
Appellee.!  !    !      !     !      !             §!    HOUSTON, TEXAS!

                                   
      APPELLEE M. BRANDON MAGGIORE’S OBJECTION TO APPELLANT’S !
              MOTION TO WAIVE OR ABATE THE FILING FEE !
                    UNTIL THE INDIGENCE HEARING!
                                               !
Appellee asks this Honorable Court to deny Appellant’s Motion to Waive or Abate the

Filing Fee Until the Indigence Hearing (hereinafter “Motion to Abate”) and will

respectfully show this Court the following:!


1. Appellee disagrees with both the facts alleged in paragraph one of the Motion to

   Abate and the Exhibit attached thereto as “Exhibit A.” Exhibit A shows that the

   alleged filing was not served on anyone besides Veronica L. Davis, and consequently

   the contents are not subject to verification by Appellee.!


2. An Affidavit of Indigence was filed by Veronica L. Davis on December 31, 2014. R.

   134-35.!


3. A timely contest to the Affidavit of Indigence was filed on January 6, 2015 by

   Appellee, M. Brandon Maggiore, Guardian Ad Litem. Supp. R. 59-67, 59.!
4. On January 13, 2015 at 11:59:01 P.M., Veronica L. Davis filed a motion to recuse the

   Honorable Kimberly Sullivan. This motion was filed after a hearing on the Affidavit

   of Indigence was set by the Court, thereby preventing the hearing on the Affidavit of

   Indigence from taking place as scheduled.!


5. On January 15, 2015, a motion to extend the deadline for the hearing on the Affidavit  

   of Indigence was filed by M. Brandon Maggiore. This motion was granted.!


6. An Affidavit of Indigence must be filed in the Trial Court for an appeal. Tex. R. App.

   P. 20.1(c)(1).!


7. Appellant’s prayer for relief improperly asks this Honorable Court to find that “no

   fee is due and owing” because an Affidavit of Indigence was filed. This request is in

   direct contradiction to Texas Rules of Appellate Procedure regarding an Affidavit of

   Indigence for an appeal. Tex. R. App. P. 20.1(i) See also, Tex. R. App. P. 20.1(c)(1). The

   decision regarding the indigene of a party on appeal must be decided in the trial

   court. Id. !


8. Appellee does not believe an abatement of the filing fee is necessary given the delay

   caused by Appellant and the income and assets of the Ward, both of which will be

   argued during the hearing on the contest to the Affidavit of Indigence in the Trial

   Court. It should be noted that the Supplemental Record contains an affidavit of the

   Permanent Guardian of the Person and Estate of the Ward. Supp. R. 66-67. This
    affidavit, dated January 6, 2015, shows 1) the Ward receives $1,266.00 per month in

    Social Security benefits, which are paid directly to the assisted living facility in

    which he resides; 2) the Ward receives a monthly pension in the amount of $612.60;

    3) the Ward had $612.60 cash on deposit on December 31, 2014, the same date the

    Affidavit of Indigence was filed in the Trial Court; and 4) the Ward owns real

    property that has an assessed value of $83,210.00. !


9. Appellee prays that this Honorable Court deny Appellant’s request to find that “no

    fee is due and owing” and that this issue be left to the sound judgment of the Trial

    Court. Appellee further prays that this Honorable Court not abate the due date for

    payment so that this appeal can proceed in a timely manner. Appellee further prays

    that if all fees are abated then all other dates, deadlines, and actions of this

    Honorable Court continue in full force and effect.!


                                          Respectfully submitted,!

                                          _______________________________________!
                                          M. Brandon Maggiore!
                                          State Bar No.: 24078901!
                                          Maggiore Law Firm, PLLC!
                                          PO Box 102517!
                                          Denver, CO 80250!
                                          Telephone: (713) 239.3347!
                                          Facsimile: (713) 581.1894!
                                          brandon@maggiorelawfirm.com!
                                          !
                                          GUARDIAN AD LITEM FOR LONNIE
                                          PHILLIPS, JR., AN INCAPACITATED PERSON!
!